                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 1 of 22 Page ID #:666




                                             1 HAHN LOESER & PARKS LLP
                                             2 Steven A. Goldfarb, SBN 317540
                                               sagoldfarb@hahnlaw.com
                                             3 Michael J. Gleason, SBN 279434
                                             4 mgleason@hahnlaw.com
                                               One America Plaza
                                             5 600 West Broadway, Suite 1500
                                             6 San Diego, California 92101
                                               Telephone: (619) 810-4300
                                             7 Facsimile: (619) 810-4301
                                             8
                                               Erica Calderas, admitted pro hac vice
                                             9 elc@hahnlaw.com
                                            10 200 Public Square, Suite 2800
                                               Cleveland, Ohio 44114
                                            11 Telephone: (216) 621-0150
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 Facsimile: (216) 241-2824
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                            13 Attorneys for Defendant LoanCare, LLC
            One America Plaza




                                            14
                                                                     UNITED STATES DISTRICT COURT
                                            15                     CENTRAL   DISTRICT OF CALIFORNIA
                                                                    WESTERN DIVISION – LOS ANGELES
                                            16
                                               ANDREA S. SANDERS, an individual,     Case No. 2:18-cv-09376-SJO(RAOx)
                                            17
                                            18                                       The Hon. Judge S. James Otero
                                                             Plaintiff,
                                            19                                       DEFENDANT LOANCARE, LLC’S
                                            20 v.                                    AMENDED ANSWER TO THE
                                                                                     COMPLAINT
                                            21 LOANCARE, LLC, a Virginia limited
                                            22 liability company; CIT BANK, N.A., a
                                               Delaware corporation; and DOES 1-50,
                                            23 inclusive,
                                            24
                                            25               Defendants.
                                            26
                                            27
                                            28
                                                                                       1              Case No. 2:18-cv-09376-SJO(RAOx)
                                                             DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 2 of 22 Page ID #:667




                                             1         Defendant LoanCare, LLC (“LoanCare”), hereby amends its answer to the
                                             2 complaint of Plaintiff Andrea S. Sanders (“Plaintiff”) as follows:
                                             3                                   NATURE OF ACTION
                                             4         1.     With respect to the allegations of paragraph 1 of the Complaint,
                                             5 LoanCare asserts that paragraph 1 makes no averments of fact to which a responsive
                                             6 pleading is required. To the extent a response may be deemed to be required,
                                             7 LoanCare admits that it is a subservicer of residential mortgages, LoanCare denies
                                             8 that it charges “illegal fees.” and LoanCare denies the remaining allegations in
                                             9 paragraph 1.
                                            10         2.     LoanCare denies the allegations in paragraph 2.
                                            11         3.     With respect to the allegations of paragraph 3 of the Complaint,
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 LoanCare admits that borrowers are able to make loan payments without paying
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                            13 Special Request Fees. LoanCare also admits that it offers certain special optional
          San Diego, CA 92101
            One America Plaza




                                            14 services in exchange for Special Request Fees. LoanCare admits those Special
                                            15 Request Fees are fully disclosed to borrowers. LoanCare denies the remaining
                                            16 allegations in paragraph 3.
                                            17         4.     LoanCare denies the allegations in paragraph 4.
                                            18         5.     LoanCare denies the allegations in paragraph 5.
                                            19         6.     With respect to the allegations of paragraph 6 of the Complaint,
                                            20 LoanCare admits that it became the subservicer of Plaintiff’s residential mortgage in
                                            21 March 2018. LoanCare denies for lack of information sufficient to form a belief as to
                                            22 their truth or falsity thereof the allegation the Plaintiff is elderly and that she dutifully
                                            23 made payments from 2009 until spring of 2018. LoanCare denies any remaining
                                            24 allegations in paragraph 6 and specifically denies that Plaintiff is a “victim” of any
                                            25 conduct of LoanCare.
                                            26         7.     LoanCare denies the allegations in paragraph 7.
                                            27         8.     With respect to the allegations of paragraph 8 of the Complaint,
                                            28 LoanCare admits it sent a letter dated September 27, 2018 to Marshall Sanders.
                                                                                         2              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 3 of 22 Page ID #:668




                                             1 LoanCare directs Plaintiff to that September 27, 2018 letter for its contents and
                                             2 denies any allegations inconsistent therewith.       LoanCare denies any remaining
                                             3 allegations of paragraph 8.
                                             4                                         PARTIES
                                             5         9.    LoanCare lacks knowledge or information sufficient to form a belief as
                                             6 to the truth of the allegations in paragraph 9.
                                             7         10.   LoanCare admits that it is a limited liability company that is
                                             8 headquartered at 3637 Sentara Way, Virginia Beach, VA 23452. LoanCare denies the
                                             9 remaining allegations in paragraph 10.
                                            10         11.   LoanCare lacks knowledge or information sufficient to form a belief as
                                            11 to the truth of the allegations in paragraph 11.
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12         12.   Paragraph 12 contains no allegations directed toward LoanCare so no
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                            13 response is required. To the extent a response is required, LoanCare denies the
          San Diego, CA 92101
            One America Plaza




                                            14 allegations in paragraph 12.
                                            15         13.   Paragraph 13 contains no allegations directed toward LoanCare so no
                                            16 response is required. To the extent a response is required, LoanCare denies the
                                            17 allegations in paragraph 13.
                                            18                             JURISDICTION AND VENUE
                                            19         14.   LoanCare denies the allegations in paragraph 14 as those allegations
                                            20 relate to the Superior Court of California for the County of Los Angeles.
                                            21         15.   LoanCare denies the allegations in paragraph 15.
                                            22                               FACTUAL ALLEGATIONS
                                            23         16.   With respect to the allegations of paragraph 16 of the Complaint,
                                            24 LoanCare admits that Plaintiff is listed as a co-borrower on a loan currently serviced
                                            25 by Defendant CIT, refers to the promissory note and deed of trust for their terms, and
                                            26 deny any allegations inconsistent therewith.
                                            27         17.   With respect to the allegations of paragraph 17 of the Complaint,
                                            28 LoanCare refers Plaintiff to the promissory note and deed of trust for their terms and
                                                                                        3              Case No. 2:18-cv-09376-SJO(RAOx)
                                                              DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 4 of 22 Page ID #:669




                                             1 deny any allegations inconsistent therewith.
                                             2         18.   LoanCare lacks knowledge or information sufficient to form a belief as
                                             3 to the truth or falsity of the allegations in paragraph 18 and therefore denies the same.
                                             4         19.   With respect to the allegations of paragraph 19 of the Complaint,
                                             5 LoanCare admits that CIT sent a Notice of Servicing Transfer to Plaintiff on or
                                             6 around February 8, 2018. LoanCare directs Plaintiff to the Notice of Servicing
                                             7 Transfer for its contents and denies any allegations inconsistent therewith.
                                             8         20.   With respect to the allegations of paragraph 20 of the Complaint,
                                             9 LoanCare admits that it has acted as the loan subservicer for Plaintiff’s residential
                                            10 mortgage. LoanCare denies the remaining allegations of paragraph 20.
                                            11         21.   With respect to the allegations of paragraph 21 of the Complaint,
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 LoanCare admits that it sent a February 21, 2018 Notice of Service Transfer to
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                            13 Plaintiff. LoanCare directs Plaintiff to the Notice of Service Transfer for its contents
          San Diego, CA 92101
            One America Plaza




                                            14 and denies any allegations inconsistent therewith. LoanCare denies the remaining
                                            15 allegations of paragraph 21.
                                            16         22.   With respect to the allegations of paragraph 22 of the Complaint,
                                            17 LoanCare admits that someone made a mortgage payment on or about April 16, 2018
                                            18 for Plaintiff’s loan. LoanCare also admits that it received a letter dated April 22, 2018
                                            19 from Marshall Sanders, refers to the letter for its terms, and denies any allegations
                                            20 inconsistent therewith. LoanCare lacks sufficient knowledge or information regarding
                                            21 Plaintiff’s state of mind when making her mortgage payments. LoanCare denies any
                                            22 remaining allegations in paragraph 22.
                                            23         23.   With respect to the allegations of paragraph 23 of the Complaint,
                                            24 LoanCare admits that on or about May 16, 2018, someone made a mortgage payment
                                            25 for Plaintiff’s loan. LoanCare admits that it received correspondence dated May 10,
                                            26 2018 from Marshall Sanders, refers to the May 10, 2018 letter for its contents, and
                                            27 denies any allegations inconsistent therewith. LoanCare admits that there were no
                                            28 Special Request Fees for March and April 2018. LoanCare denies any remaining
                                                                                         4              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 5 of 22 Page ID #:670




                                             1 allegations in paragraph 23.
                                             2         24.   With respect to the allegations of paragraph 24 of the Complaint,
                                             3 LoanCare admits that Plaintiff paid $10 for Special Request Fees in May, June,
                                             4 August, October, November and December of 2018. The November and December
                                             5 $10 Special Request Fees were refunded. LoanCare lacks sufficient information and
                                             6 knowledge to as to the truth of the remaining allegations in paragraph 24.
                                             7         25.   LoanCare denies the allegations in paragraph 25.
                                             8         26.   LoanCare denies the allegations in paragraph 26.
                                             9         27.   Paragraph 27 presents a legal conclusion which requires no response. To
                                            10 the extent a response is required, LoanCare denies the allegations in paragraph 27.
                                            11         28.   With respect to the allegations of paragraph 28 of the Complaint,
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 LoanCare admits that it has corresponded with Marshall Sanders and refers to that
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                            13 correspondence for its contents. LoanCare denies any allegations in paragraph 28
          San Diego, CA 92101
            One America Plaza




                                            14 inconsistent with the correspondence and denies that it has failed to follow the law.
                                            15                                CLASS ALLEGATIONS
                                            16         29.   With respect to the allegations of paragraph 29 of the Complaint,
                                            17 LoanCare admits that Plaintiff seeks to bring a class action. LoanCare denies that any
                                            18 class should be certified and denies that this case is appropriate for class treatment.
                                            19 To the extent any further response is required, LoanCare denies any remaining
                                            20 allegations in paragraph 29 and each of its subparagraphs.
                                            21         30.   LoanCare denies the allegations in paragraph 30.
                                            22         31.   Paragraph 31 contains no allegations which require a response. To the
                                            23 extent a response is required, LoanCare denies the allegations in paragraph 31.
                                            24         32.   LoanCare denies the allegations in paragraph 32.
                                            25         33.   LoanCare denies the allegations in paragraph 33.
                                            26         34.   LoanCare denies the allegations in paragraph 34 and each of its
                                            27 subparagraphs.
                                            28         35.   LoanCare denies the allegations in paragraph 35.
                                                                                        5              Case No. 2:18-cv-09376-SJO(RAOx)
                                                              DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 6 of 22 Page ID #:671




                                             1         36.    LoanCare denies the allegations in paragraph 36.
                                             2         37.    LoanCare denies the allegations in paragraph 37.
                                             3         38.    LoanCare denies the allegations in paragraph 38.
                                             4         39.    LoanCare denies the allegations in paragraph 39 and each of its
                                             5 subparagraphs.
                                             6                              FIRST CAUSE OF ACTION
                                             7                Violation of Rosenthal Fair Debt Collection Practices Act
                                             8               (Against Defendant LoanCare, LLC by the LoanCare Class)
                                             9         40.    LoanCare incorporates by reference its response to paragraphs 1 through
                                            10 39 above as if fully set forth herein.
                                            11         41.    Paragraph 41 contains no allegations which require a response from
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 LoanCare. To the extent a response is required, LoanCare denies the allegations in
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                            13 paragraph 41.
          San Diego, CA 92101
            One America Plaza




                                            14         42.    Paragraph 42 contains a legal conclusion which requires no response
                                            15 from LoanCare.
                                            16         43.    LoanCare denies the allegations in paragraph 43 and expressly asserts
                                            17 that LoanCare did not act as a debt collector engaging in debt collection with respect
                                            18 to Plaintiff or any putative class member for whom LoanCare was engaged only in
                                            19 loan subservicing.
                                            20         44.    Paragraph 44 contains a legal conclusion which requires no response
                                            21 from LoanCare.
                                            22         45.    Paragraph 45 contains a legal conclusion which requires no response
                                            23 from LoanCare.
                                            24         46.    Paragraph 46 contains a legal conclusion which requires no response
                                            25 from LoanCare.
                                            26         47.    With respect to the allegations of paragraph 47 of the complaint,
                                            27 LoanCare admits that it received Special Request Fees for certain special optional
                                            28 services. LoanCare denies that the Special Request Fees were unlawful and denies the
                                                                                         6              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 7 of 22 Page ID #:672




                                             1 remaining allegations in paragraph 47.
                                             2         48.   LoanCare denies the allegations in paragraph 48.
                                             3         49.   LoanCare denies the allegations in paragraph 49.
                                             4         50.   LoanCare denies the allegations in paragraph 50.
                                             5         51.   LoanCare denies the allegations in paragraph 51.
                                             6         52.   LoanCare denies the allegations in paragraph 52.
                                             7                             SECOND CAUSE OF ACTION
                                             8     Violation of Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
                                             9   (Against Defendant LoanCare, LLC by the LoanCare Class and the LoanCare
                                            10                                    Elder Abuse Class)
                                            11         53.   LoanCare incorporates by reference its response to paragraphs 1 through
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 52 above as if fully set forth herein.
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                                       54.   Paragraph 54 contains no allegations which require a response from
          San Diego, CA 92101




                                            13
            One America Plaza




                                            14 LoanCare. If a response is deemed to be required, LoanCare denies the allegations of
                                            15 paragraph 54.
                                            16         55.   Paragraph 55 contains a legal conclusion which requires no response
                                            17 from LoanCare.
                                            18         56.   LoanCare denies the allegations in paragraph 56.
                                            19         57.   LoanCare denies the allegations in paragraph 57.
                                            20         58.   LoanCare denies the allegations in paragraph 58.
                                            21         59.   LoanCare denies the allegations in paragraph 59.
                                            22         60.   LoanCare denies the allegations in paragraph 60.
                                            23                              THIRD CAUSE OF ACTION
                                            24                                   Breach of Contract
                                            25                 (Against Defendant CIT Bank, N.A., by the CIT Class)
                                            26         61.   LoanCare incorporates by reference its response to paragraphs 1 through
                                            27 60 above as if fully set forth herein.
                                            28 / / /
                                                                                         7              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 8 of 22 Page ID #:673




                                             1         62.    Paragraph 62 does not contain allegations against LoanCare and requires
                                             2 no response from LoanCare.
                                             3         63.    Paragraph 63 does not contain allegations against LoanCare and requires
                                             4 no response from LoanCare.
                                             5         64.    Paragraph 64 does not contain allegations against LoanCare and requires
                                             6 no response from LoanCare.
                                             7         65.    Paragraph 65 does not contain allegations against LoanCare and requires
                                             8 no response from LoanCare.
                                             9         66.    Paragraph 66 does not contain allegations against LoanCare and requires
                                            10 no response from LoanCare.
                                            11         67.    Paragraph 67 does not contain allegations against LoanCare and requires
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 no response from LoanCare.
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                                       68.    Paragraph 68 does not contain allegations against LoanCare and requires
          San Diego, CA 92101




                                            13
            One America Plaza




                                            14 no response from LoanCare.
                                            15                                 PRAYER FOR RELIEF
                                            16         69.    LoanCare denies the allegations contained in Plaintiff’s prayer for relief
                                            17 and denies that Plaintiff or the proposed class are entitled to any relief requested.
                                            18                     PLAINTIFF’S DEMAND FOR JURY TRIAL
                                            19         70.    LoanCare acknowledges that Plaintiff has requested a jury trial.
                                            20 LoanCare denies that a jury trial is available for Plaintiff’s claim premised on the
                                            21 Unfair Competition Law, Cal. Bus. & Prof. Code § 17200.
                                            22         71.    LoanCare denies each and every allegation not specifically admitted
                                            23 herein regardless of whether contained in the unnumbered paragraphs, headings, or
                                            24 otherwise.
                                            25 / / /
                                            26 / / /
                                            27 / / /
                                            28 / / /
                                                                                         8              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 9 of 22 Page ID #:674




                                             1                 AFFIRMATIVE DEFENSES AND OTHER DEFENSES1
                                             2          LoanCare asserts the following in order to give Plaintiff fair notice of matters it
                                             3 may assert in its defense of this action. LoanCare does not assume the burden of
                                             4 proof on any of the following where the substantive law provides otherwise:
                                             5          1.      The Complaint fails to state a claim against LoanCare upon which relief
                                             6 can be granted. See Fed.R.Civ.P. 12(b)(6) (“Every defense to a claim for relief in any
                                             7 pleading must be asserted in the responsive pleading if one is required.”; listing
                                             8 failure to state a claim as an ordinary, i.e., not an affirmative, defense to a claim);
                                             9 Fed.R.Civ.P. 12(h)(2) (“Failure to state a claim upon which relief can be granted…
                                            10 may be raised (A) in any pleading allowed or ordered under Rule 7(a)”); Multimedia
                                            11 Patent Trust v. LG Electronics, Inc. (S.D. Cal., Aug. 1, 2013, No. 12-CV-2731-H
Tel: (619) 810-4300  Fax: (619) 810-4301




                                            12 (KSC)) 2013 WL 12073800, at *4 (defendant “may plead failure to state a claim as
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                            13 an affirmative defense in its answer”); see ECF No. 14 (Motion to Dismiss; detailing
          San Diego, CA 92101
            One America Plaza




                                            14 grounds including that Plaintiff was not the object of debt collection and that
                                            15 LoanCare did not act as a debt collector engaged in debt collection); cf. Detabali v.
                                            16 St. Luke’s Hosp., 482 F.3d 1199, 1204 (9th Cir. 2007) (repleading claims to preserve
                                            17 them for appeal not sanctionable).
                                            18          2.      Plaintiff lacks standing to bring some or all of her claims and/or to assert
                                            19 claims on behalf of members of the putative class(es). Plaintiff alleges that she
                                            20 attempted to make a payment on her mortgage and was assessed a $10.00 fee. Upon
                                            21 information and belief, non-party Marshall Sanders was the one who “went online” to
                                            22 make payments, not Plaintiff. Additionally, Plaintiff is challenging all Special
                                            23 Request Fees charged by LoanCare during the alleged class period but only alleges
                                            24
                                            25  Fed.R.Civ.P. 12(b)(6) (“Every defense to a claim for relief in any pleading must be asserted in the
                                                 1

                                               responsive pleading if one is required.”); Fed.R.Civ.P. 8(c)(1) (“In responding to a pleading, a party
                                            26 must affirmatively state any avoidance or affirmative defense”); Bobbitt v. Victorian House, Inc.
                                               (N.D. Ill. 1982) 532 F.Supp. 734, 736 (“the cautious pleader is fully justified in setting up as
                                            27 affirmative defenses anything that might possibly fall into that category, even though that approach
                                            28 may lead to pleading matters as affirmative defenses that could have been set forth in simple
                                               denials.”; noting both major treatises (Moore’s and Wright and Miller) agree on this approach.)
                                                                                           9              Case No. 2:18-cv-09376-SJO(RAOx)
                                                                 DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 10 of 22 Page ID #:675




                                              1 payment of one particular type of Special Request Fees. Plaintiff lacks standing to
                                              2 challenge fees she did not pay. Additionally, with respect to Plaintiff’s UCL claim,
                                              3 Plaintiff has not suffered injury in fact and lost money or property as a result of the
                                              4 alleged unfair competition. Any Special Request Fee Plaintiff claims to have paid
                                              5 was fully disclosed up front and services were actually performed such that Plaintiff
                                              6 received the benefit of her bargain for such fee as did putative class members.
                                              7 Additionally, the Rosenthal Act’s plain language provides at 1788.30(f) “Any action
                                              8 under this section may be brought in any appropriate court of competent jurisdiction
                                              9 in an individual capacity only, within one year from the date of the occurrence of the
                                             10 violation.”
                                             11        3.     The statute of limitations bars the claims of some putative class
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 members. Plaintiff seeks to represent two defined classes purporting to assert claims
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 against LoanCare under the Rosenthal Act and the UCL. Each defined class purports
          San Diego, CA 92101
            One America Plaza




                                             14 to include California residents for a class period of October 3, 2014 forward.
                                             15 However, the Rosenthal Act requires that claims be asserted within one year.
                                             16 Accordingly, putative class members whose claims accrued more than one year prior
                                             17 to the filing of the Complaint may not pursue a Rosenthal Act claim and Plaintiff may
                                             18 not assert a Rosenthal Act claim on their behalf.
                                             19        4.     Plaintiff’s claims and/or those of putative class members are barred
                                             20 because Special Request Fees are authorized by contract, including but not limited to
                                             21 the agreements creating the debt(s). Depending upon the specific loan documents and
                                             22 the specific Special Request Fees, documents creating Plaintiff’s mortgage debt
                                             23 address Special Request Fees. For example, Plaintiffs’ Deed of Trust secures
                                             24 “performance of any agreement of Borrower to pay fees and charges to Lender
                                             25 whether or not set forth in this Deed of Trust; and (h) the payment of charges allowed
                                             26 by law for any statement regarding the obligation secured by this Deed of Trust.”
                                             27 (Deed of Trust opening paragraph). Deed of Trust Para. (1) provides that the
                                             28 Borrower will pay “all other sum secured by this Deed of Trust.” Deed of Trust Para.
                                                                                        10              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 11 of 22 Page ID #:676




                                              1 21 Provides remedies including those “allowed by law or any other writing.” Deed
                                              2 of Trust Para. 23 permits full and partial reconveyance fees. Deed of Trust Para. 30
                                              3 permits payoff statement fees. DOT Para. 35 requires payment of “reasonable costs of
                                              4 collection, expenses, and attorneys’ fees paid or incurred in connection with
                                              5 collection or interpretation of the Note or this Deed of Trust, whether or not suit is
                                              6 filed.” Plaintiff’s Promissory Note addresses the time and place of payments (Note
                                              7 ¶ 3), notices of changes (Note ¶ 3), and loan charges (Note ¶ 6). Plaintiff’s Note and
                                              8 Deed of Trust provide that they are governed by the laws, rules, and regulations of
                                              9 the United States which, as addressed in Paragraph 14 below, permit fees for special
                                             10 services. LoanCare is additionally aware that certain Deeds of Trust such as those
                                             11 created by Fannie Mae and Freddie Mac have provided that “In regard to any other
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 fees, the absence of express authority in this Security Instrument to charge a specific
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 fee to Borrower shall not be construed as a prohibition on the charging of such a fee.”
          San Diego, CA 92101
            One America Plaza




                                             14 Additionally, the Federal Trade Commission (FTC) has indicated that what
                                             15 constitutes the agreement creating the debt may take into account terms outside of the
                                             16 mortgage note and deed of trust. Accordingly, for example, Fannie Mae servicing
                                             17 guidelines should be considered for any loan to which they apply. Fannie Mae
                                             18 guidelines allow loan servicers to retain miscellaneous fees and expressly permits
                                             19 fees for special services including, among many others, accepting a “phone pay”
                                             20 payment. Additionally, borrowers may enter into loan modifications with lenders
                                             21 such that their loan is governed by terms in addition to or replacing the original note
                                             22 and deed of trust. Such loan modifications may include putative class members’
                                             23 consent to, agreement to, or authorization to charge Special Request Fees.
                                             24 Additionally, depending upon the particular putative class member, putative class
                                             25 members may have amended their loan agreements either expressly or impliedly to
                                             26 address the payment of Special Request Fees. For example, Plaintiff’s mortgage note
                                             27 provides “I will make my monthly payments at 401 Wilshire Boulevard Santa
                                             28 Monica, California 90401, or at a different place if requires by the Note Holder.” In a
                                                                                        11              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 12 of 22 Page ID #:677




                                              1 February 21, 208 Notice of Servicing Transfer, Plaintiff was instructed to “Send all
                                              2 payments…to LoanCare LLC, on or behalf of CIT Bank, N.A., at this address: P.O.
                                              3 Box 60509, City of Industry, CA 91716-0509.” Plaintiff’s allegations indicate that
                                              4 she did not want to make payments as directed and instead she or her husband
                                              5 requested an alternative method of making payments online. An agreement to accept
                                              6 payments via an alternative method is a modification of the contractual loan terms.
                                              7 Even aside from amending loan terms, Plaintiff and putative class members were fee
                                              8 to contract with LoanCare for the performance of special services requested by
                                              9 borrowers in exchange for the payment of Special Request Fees.
                                             10        5.    In adjudicating Plaintiff’s UCL claim, the court will need to consider
                                             11 equitable defenses or considerations Cortez v. Purolator Air Filtration Products Co.
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 (2000) 23 Cal.4th 163, 179–181. The court may find that these equitable defenses and
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 considerations are relevant to Plaintiff’s Rosenthal Act claim as well, particularly
          San Diego, CA 92101
            One America Plaza




                                             14 since Plaintiff alleges LoanCare’s acts were done willfully and knowingly with the
                                             15 purpose of coercing Plaintiff into paying the Special Request Fees. Such equitable
                                             16 defenses or considerations include:
                                             17              a.    the doctrine of laches: Plaintiff’s alleged classes span a period of
                                             18 four years and as defined necessarily include persons who would have paid Special
                                             19 Request Fees over four years ago without complaint. Plaintiff’s attempt to assert
                                             20 claims on their behalf when they made no complaint in an unreasonable delay in
                                             21 making a claim or assertion.
                                             22              b.    the doctrine of waiver and/or estoppel: Plaintiff’s alleged classes
                                             23 as defined necessarily include persons who would have paid Special Request Fees
                                             24 without complaint and with express agreement to pay Special Request Fees. Such
                                             25 persons have waived any complaint about Special Request Fees and are estopped
                                             26 from challenging Special Request Fees.
                                             27              c.    voluntary payment: Plaintiff’s alleged classes necessarily include
                                             28 persons who voluntarily paid Special Request Fees without protest and with full
                                                                                       12              Case No. 2:18-cv-09376-SJO(RAOx)
                                                              DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 13 of 22 Page ID #:678




                                              1 knowledge of the facts and who were satisfied with the services they received in
                                              2 exchange for the Special Request Fees.
                                              3               d.     Plaintiff has unclean hands.       Plaintiffs’ husband, Marshall
                                              4 Sanders, is a co-borrower on Plaintiff’s loan and, upon information and belief, the
                                              5 one who “went online” to pay fees. Plaintiff’s assertion of claims without joining her
                                              6 co-borrower means that adjudication of Plaintiff’s claims will not afford complete
                                              7 relief and will not resolve the underlying circumstances in their entirety. It also
                                              8 improperly subjects LoanCare to the risk of a second action by Marshall Sanders
                                              9 regardless of its actual merits. Additionally, Plaintiff’s Complaint alleges that Special
                                             10 Request Fees were fully disclosed to her up front and that she was not required to pay
                                             11 Special Request Fees in connection with making her monthly mortgage payment.
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 Plaintiff nonetheless exacerbated her alleged damages by repeatedly seeking to use a
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 special payment service which LoanCare was not required to offer at all and for
          San Diego, CA 92101
            One America Plaza




                                             14 which LoanCare charged a Special Request Fee. Plaintiff could have avoided paying
                                             15 Special Request Fees if she had taken reasonable efforts after she became aware of
                                             16 the Special Request Fees. Instead, Plaintiff chose not to take advantage of available
                                             17 options for payment without any fees, chose to pay at the end of the grace period,
                                             18 chose to continue paying Special Request Fees and brought suit.
                                             19               e.     Plaintiff’s claims and/or those of putative class members are
                                             20 barred based on unjust enrichment.         Plaintiff and putative class members who
                                             21 allegedly paid Special Request Fees, received valuable services in exchange which
                                             22 benefitted them. These include services that LoanCare is not required to provide at
                                             23 all and certainly not for no charge. It would be unjust enrichment for Plaintiff and
                                             24 putative class members to receive valuable, beneficial services for free.
                                             25         6.    Plaintiff’s claims and/or those of putative class members are barred in
                                             26 whole or in part due to payment or tender or refund. Plaintiff alleges that she seeks to
                                             27 recover all Special Request fees paid by Plaintiff and members of the Classes.
                                             28 However, depending upon individual circumstances, LoanCare has paid, tendered, or
                                                                                        13              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 14 of 22 Page ID #:679




                                              1 refunded to Plaintiff and putative class members the amount of certain Special
                                              2 Request Fees paid by borrowers such that Plaintiff has no basis to recover those
                                              3 Special Request Fees.
                                              4         7.    Plaintiff’s claims and/or those of putative class members and any alleged
                                              5 damages are barred in whole or in part to the extent the evidence shows the same to
                                              6 have been caused by the actions of third persons for which LoanCare is not legally
                                              7 responsible. For example, LoanCare charges a Special Request Fee for providing a
                                              8 payoff statement and a release of lien. Payoff statements are often requested by third
                                              9 parties such as escrow service providers or title companies. Releases are often
                                             10 requested or required by third parties such as escrow service providers, title
                                             11 companies, and/or county recorders. Third party escrow service providers or title
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 companies represent that they are authorized to request the payoff statements and
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 releases and it is their request, and in the case of lien releases the counties’
          San Diego, CA 92101
            One America Plaza




                                             14 requirement that a recording fee be paid, that causes the borrower to be charged a
                                             15 Special Request Fee. Similarly, for example, LoanCare charges a Special Request Fee
                                             16 for insufficient/returned checks. The third party bank’s or financial institution’s
                                             17 reporting that the account from which the check is to be draw lacks sufficient funds
                                             18 causes the Special Request Fee to be charged. LoanCare has no control over whether
                                             19 the third party bank or financial institution has correctly reported a lack of sufficient
                                             20 funds for a borrower. Additionally, note holders or loan servicers dictate the terms
                                             21 and methods by which they will accept payments of monthly mortgage loan
                                             22 installments. As a sub-servicer for the loans, LoanCare acts within permitted terms
                                             23 and methods which may include special methods such as pay-by-phone services,
                                             24 automated phone system payment services, and online payment services for which
                                             25 special services LoanCare charges a Special Request Fee. Also, Fannie Mae allows
                                             26 loan servicers to retain miscellaneous fees and expressly permits fees for special
                                             27 services including, among many others, accepting a “phone pay” payment.
                                             28 / / /
                                                                                         14              Case No. 2:18-cv-09376-SJO(RAOx)
                                                                DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 15 of 22 Page ID #:680




                                              1        8.     Plaintiff has failed to join necessary and indispensable parties.
                                              2 Plaintiffs’ husband, Marshall Sanders, is a co-borrower on Plaintiff’s loan and, upon
                                              3 information and belief, the one who “went online” to pay fees. Plaintiff’s assertion of
                                              4 claims without joining her co-borrower means that adjudication of Plaintiff’s claims
                                              5 will not afford complete relief and will not resolve the underlying circumstances in
                                              6 their entirety. It also improperly subjects LoanCare to the risk of a second action by
                                              7 Marshall Sanders regardless of its actual merits.
                                              8        9.     Plaintiff’s claims and/or those of putative class members are barred
                                              9 because LoanCare acted in good faith, including but not limited to in conformity
                                             10 with, and in reliance on administrative regulations, order, rulings, interpretations,
                                             11 practices, or enforcement policies. Jacobson v. Persolve, LLC (N.D. Cal., Aug. 19,
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 2014, No. 14-CV-00735-LHK) 2014 WL 4090809, at *9 (permitting pleading of
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 good faith defense to Rosenthal Act claim); Puccio v. Love (S.D. Cal., Feb. 26, 2018,
          San Diego, CA 92101
            One America Plaza




                                             14 No. 16-CV-2890 W (BGS)) 2018 WL 1449399, at *9 (permitting pleading of good
                                             15 faith defense to Rosenthal Act claim); Cortez v. Purolator Air Filtration Products Co.
                                             16 (2000) 23 Cal.4th 163, 179–181 (“a UCL               defendant may assert equitable
                                             17 considerations”). In the mortgage loan servicing industry, Special Request Fees are
                                             18 commonplace and are considered as permitted ancillary income for services
                                             19 performed in connection with loan servicing. For example, Fannie Mae allows loan
                                             20 servicers to retain miscellaneous fees and expressly permits fees for special services
                                             21 including, among many others, accepting a “phone pay” payment. Additionally, the
                                             22 CFPB has recognized and allowed fees for special services in connection with loan
                                             23 servicing. The Office of the Comptroller of the Currency and the Office of Thrift
                                             24 Supervision have recognized in guidance materials the propriety of and value of
                                             25 ancillary income in connection with loan servicing. See, e.g. OTS RB 37-28, Office
                                             26 of Thrift Supervision Regulatory Bulletin, Mortgage Banking, 2008 WL 7675049, at
                                             27 *54; OCC, Comptroller’s Handbook, Mortgage Servicing Assets, 2014 WL 589437,
                                             28 at *3. The CFPB has also recognized the propriety of ancillary income. See CFPB
                                                                                        15              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 16 of 22 Page ID #:681




                                              1 Official Interpretation of Mortgage Servicing Rules under the Real Estate Procedures
                                              2 Act                (Regulation                X)               available               at
                                              3 https://files.consumerfinance.gov/f/201301_cfpb_final-rule_servicing-respa.pdf. The
                                              4 Federal Trade Commission recognizes that mortgage loan servicers charge fees for
                                              5 services and advise consumers that if they ask for a service, like faxing copies of loan
                                              6 documents, they make sure to ask whether there is a fee for the service and how much
                                              7 it is. The Ninth Circuit has recognized the propriety of ancillary income stating “loan
                                              8 servicing rights [are] a valuable asset because of the loan servicing fees and the
                                              9 possibility of default interest, late charges, success fees, and other fees.” In re USA
                                             10 Commercial Mortg. Co. (9th Cir. 2010) 397 Fed.Appx. 300, 302; accord Stromberg v.
                                             11 Ocwen Loan Servicing, LLC (N.D. Cal., Aug. 3, 2018, No. 15-CV-04719-JST) 2018
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 WL 3707378, at *4 (finding nothing to suggest compensation was atypical for a loan
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 servicer; most servicers are entitled to retain fees charged to borrowers).
          San Diego, CA 92101
            One America Plaza




                                             14         10.   Plaintiff failed to mitigate her alleged damages. McKnight v. Benitez
                                             15 (M.D. Fla. 2001) 176 F.Supp.2d 1301, 1309, n. 4 (FDCPA; “It is Plaintiff’s duty to
                                             16 mitigate his damages, and this duty may have some bearing on attorney’s fees as
                                             17 well…. Mitigation of damages is an issue appropriate to an affirmative defense”);
                                             18 Aluia v. Dyck-O’Neal, Inc. (M.D. Fla., July 14, 2015, No. 2:15-CV-81-FTM-
                                             19 38MRM) 2015 WL 4349090, at *2 (same); Cortez v. Purolator Air Filtration
                                             20 Products Co. (2000) 23 Cal.4th 163, 179–181 (“a UCL defendant may assert
                                             21 equitable considerations”). Plaintiff’s Complaint alleges that Special Request Fees
                                             22 were fully disclosed to her up front and that she was not required to pay Special
                                             23 Request Fees in connection with making her monthly mortgage payment. Plaintiff
                                             24 nonetheless exacerbated her alleged damages by repeatedly seeking to use a special
                                             25 payment service which LoanCare was not required to offer at all and for which
                                             26 LoanCare charged a Special Request Fee. Plaintiff could have avoided paying Special
                                             27 Request Fees if she had taken reasonable efforts after she became aware of the
                                             28 Special Request Fees. Instead, Plaintiff chose not to take advantage of available
                                                                                         16              Case No. 2:18-cv-09376-SJO(RAOx)
                                                                DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 17 of 22 Page ID #:682




                                              1 options for payment without any fees, chose to pay at the end of the grace period,
                                              2 chose to continue paying Special Request Fees and brought suit. In this action,
                                              3 Plaintiff seeks to recover her attorneys’ fees but she does not appear to be mitigating
                                              4 her attorneys’ fees. She instead has multiple attorneys performing the same tasks such
                                              5 as participating in calls.
                                              6         11.   Putative class members cannot proceed in litigation if they agreed to
                                              7 arbitrate their claims and Plaintiff may not represent in litigation putative class
                                              8 members who agreed to arbitrate their claims. See, e.g., Gray v. Conseco, Inc. (C.D.
                                              9 Cal., Sept. 29, 2000, No. SA CV 00-322DOC(EEX)) 2000 WL 1480273, at *2
                                             10 (borrower’s mortgage promissory notes contained enforceable arbitration clause).
                                             11 Although the Consumer Financial Protection Bureau (CFPB) has promulgated 12
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 C.F.R. § 1026.36(h) to prohibit mandatory arbitration clauses within agreements for
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 consumer credit transactions secured by a dwelling, the CFPB has specified that the
          San Diego, CA 92101
            One America Plaza




                                             14 rule “applies to transactions for which the creditor received an application on or after
                                             15 [June 1, 2013].” 78 F.R. 11280–01, 11387, 2013 WL 550405 (Feb. 15, 2013). The
                                             16 CFPB’s antiarbitration provisions do not operate retroactively and arbitration
                                             17 provisions for loans applied for before June 1, 2013 are enforceable. Steckel v.
                                             18 SunTrust Bank (M.D. Fla., Oct. 9, 2013, No. 813CV01661T27TGW) 2013 WL
                                             19 12331218, at *3 (compelling arbitration); Junka v. Suntrust Bank (N.D. Ga., Oct. 31,
                                             20 2014, No. 114CV01056WBHAJB) 2014 WL 12284032, at *9, report and
                                             21 recommendation adopted (N.D. Ga., Jan. 8, 2015, No. 1:14-CV-1056-WBH) 2015
                                             22 WL 11364352 (compelling arbitration).
                                             23         12.   Plaintiff’s claims and/or those of putative class members are barred by
                                             24 preemption. Plaintiff has the burden to establish that any particular Special Request
                                             25 Fee is illegal. Plaintiff’s complaint has not alleged how she intends to do so. To the
                                             26 extent that Plaintiff is asserting that there is California state law—i.e., the Rosenthal
                                             27 Act, the UCL, or any other state law—which prohibits LoanCare from charging any
                                             28 particular Special Request Fee or which renders and particular Special Request Fee
                                                                                         17              Case No. 2:18-cv-09376-SJO(RAOx)
                                                                DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 18 of 22 Page ID #:683




                                              1 illegal, that California law would be preempted by federal law.           For example,
                                              2 Plaintiff’s Note and Deed of Trust are governed by the laws, rules, and regulations of
                                              3 the United States, including, without limitation, the laws, rules and regulations
                                              4 relating to federally chartered savings bank. The Home Owners’ Loan Act (HOLA),
                                              5 through Office of Thrift Supervision (OTS), established field preemption of state
                                              6 laws for “the entire field of lending regulation for federal savings associations”
                                              7 including First Federal Bank of California, Plaintiff’s mortgage lender. See 12 C.F.R.
                                              8 § 560.2. The preemption attached to Plaintiff’s loan and to all conduct related to the
                                              9 loan including by successors who acquire and/or service the loan. The “types of state
                                             10 laws preempted . . . include, without limitation, state laws purporting to impose
                                             11 requirements regarding . . . (5) Loan related fees, including without limitation, initial
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 charges, late charges, prepayment penalties, servicing fees, and overlimit fees.” Id.
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 (emphasis added). Because the OTS has preempted the entire field, courts construe
          San Diego, CA 92101
            One America Plaza




                                             14 “loan-related fees” and “servicing fees” broadly to find various state laws regarding
                                             15 fees preempted under § 560.2 including the UCL, as applied by plaintiff to challenge
                                             16 certain fees. See, e.g., Silvas v. E*Trade Mortg. Corp., 514 F.3d 1001, 1006 (9th Cir.
                                             17 2008) (finding UCL claim challenging lock-in fee to be preempted).              Because
                                             18 Plaintiff seeks to extend the Rosenthal Act beyond debt collection activities to make
                                             19 it a lending regulation that applies to loan servicing and servicing fees which are
                                             20 regulated under federal law, HOLA would likewise preempt the Rosenthal Act claim.
                                             21 Similar to HOLA. the National Banking Act (“NBA”), promulgated by the Office of
                                             22 Comptroller of Currency (“OCC”), provides for preemption of state law regarding the
                                             23 servicing of mortgages. Depending upon individual circumstances, the claims of
                                             24 putative class members may be preempted as Plaintiff’s claims are preempted.
                                             25         13.   Special Request Fees are not incidental to the principal obligation within
                                             26 the meaning of the FDCPA, 15 U.S.C. § 1692f (1). Special Request Fees are not a
                                             27 means to collect a debt. Special Request Fees are fees for special services requested
                                             28 by or on behalf of borrowers, at their option, in connection with the servicing of loans
                                                                                         18              Case No. 2:18-cv-09376-SJO(RAOx)
                                                                DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 19 of 22 Page ID #:684




                                              1 or, as in the case of Special Request Fees for insufficient/returned checks, for services
                                              2 necessitated by the borrower’s failure to have sufficient funds to honor a check.
                                              3         14.   Special Request Fees are permitted by law. For example, Cal. Civ. Code
                                              4 § 1719 authorizes Insufficient/Returned Check fees not to exceed $25. Cal. Civ. Code
                                              5 § 2943(c), (e)(6) permits payoff statement fees up to $30. Cal. Civ. Code
                                              6 § 2941(e)(1)-(3) permits fees for lien releases. Gruber v. Fed. Nat. Mortgage Ass’n,
                                              7 B154703, 2003 WL 1091046 (Cal. Ct. App. Mar. 13, 2003) (unpublished opinion)
                                              8 permits assumption fees. Fannie Mae allows loan servicers to retain miscellaneous
                                              9 fees and expressly permits fees for special services including, among many others,
                                             10 accepting a “phone pay” payment. 12 CFR § 1024.36 (g)(2) provides “Fee permitted.
                                             11 Nothing in this section shall prohibit a servicer from charging a fee for providing a
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12 beneficiary notice under applicable State law, if such a fee is not otherwise prohibited
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 by applicable law.”      12 CFR § 1026.7(a)(6)(ii) recognizes there may be “other
          San Diego, CA 92101
            One America Plaza




                                             14 charges” and provides for itemizing “any charges other than finance charges.” In the
                                             15 mortgage loan servicing industry, Special Request Fees are commonplace and are
                                             16 considered as permitted ancillary income for services performed in connection with
                                             17 loan servicing. The Office of the Comptroller of the Currency and the Office of
                                             18 Thrift Supervision have recognized in guidance materials the propriety of and value
                                             19 of ancillary income in connection with loan servicing. See, e.g. OTS RB 37-28,
                                             20 Office of Thrift Supervision Regulatory Bulletin, Mortgage Banking, 2008 WL
                                             21 7675049, at *54; OCC, Comptroller’s Handbook, Mortgage Servicing Assets, 2014
                                             22 WL 589437, at *3. The CFPB has also recognized the propriety of ancillary income.
                                             23 See CFPB Official Interpretation of Mortgage Servicing Rules under the Real Estate
                                             24 Procedures            Act          (Regulation          X)          available          at
                                             25 https://files.consumerfinance.gov/f/201301_cfpb_final-rule_servicing-respa.pdf. The
                                             26 Federal Trade Commission recognizes that mortgage loan servicers charge fees for
                                             27 services and advise consumers that if they ask for a service, like faxing copies of loan
                                             28 documents, they make sure to ask whether there is a fee for the service and how much
                                                                                        19              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 20 of 22 Page ID #:685




                                              1 it is. The Ninth Circuit has recognized the propriety of ancillary income stating that
                                              2 “loan servicing rights [are] a valuable asset because of the loan servicing fees and the
                                              3 possibility of default interest, late charges, success fees, and other fees.” In re USA
                                              4 Commercial Mortg. Co. (9th Cir. 2010) 397 Fed.Appx. 300, 302; accord Stromberg v.
                                              5 Ocwen Loan Servicing, LLC (N.D. Cal., Aug. 3, 2018, No. 15-CV-04719-JST) 2018
                                              6 WL 3707378, at *4 (finding nothing to suggest compensation was atypical for a loan
                                              7 servicer; most servicers are entitled to retain fees charged to borrowers). While not
                                              8 addressing loan servicing, CFPB guidance provides guidance to debt collectors that
                                              9 fees for pay-by-phone services should be disclosed to consumers in a manner that
                                             10 makes clear that it is not the only available payment method and should also offer
                                             11 consumers no-fee options for payments.
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12        15.    Plaintiff seeks equitable relief under the UCL but she has not alleged
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP




                                             13 that she lacks an adequate remedy at law. To the contrary, Plaintiff has asserted
          San Diego, CA 92101
            One America Plaza




                                             14 statutory and contract claims seeking damages which indicates that she believes has
                                             15 an adequate remedy at law. Plaintiff’s UCL claim is barred and the UCL claims of
                                             16 putative class members are barred because Plaintiff may only seek equitable relief
                                             17 under California’s UCL where she has no adequate remedy at law. See, e.g., Moss v.
                                             18 Infinity Insurance Company (N.D. Cal. 2016) 197 F.Supp.3d 1191, 1203 (dismissing
                                             19 UCL claim; “Where, as here, a plaintiff can seek money damages if she prevails on
                                             20 claims for breach of contract or breach of the implied covenant of good faith and fair
                                             21 dealing, she has an adequate remedy at law. …Such is the case even if all of
                                             22 plaintiff’s non-UCL claims ultimately fail.”)
                                             23        16.    The Unfair Competition Law claim asserted on behalf of the LoanCare
                                             24 Elder Abuse Class fails or is otherwise unnecessary because Civil Code Section 3345
                                             25 does not authorize treble damages for a violation of the UCL. Clark v. Superior
                                             26 Court, 50 Cal.4th 605, 608.
                                             27        WHEREFORE, LoanCare prays that the Court dismiss the Complaint with
                                             28 prejudice and award its costs expended in defending this litigation, including, but not
                                                                                        20              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 21 of 22 Page ID #:686




                                              1 limited to, reasonable attorneys’ fees, expert witness fees, investigation costs,
                                              2 discovery costs, and court fees.
                                              3 Date: March 8, 2019                      HAHN LOESER & PARKS LLP
                                              4
                                                                                    By: /s/ Michael J. Gleason
                                              5
                                                                                         Michael J. Gleason
                                              6                                          Attorneys for Defendant LoanCare,
                                                                                         LLC
                                              7
                                              8
                                              9
                                             10
                                             11
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                             13
            One America Plaza




                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                        21              Case No. 2:18-cv-09376-SJO(RAOx)
                                                               DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
                                            Case 2:18-cv-09376-PA-RAO Document 31 Filed 03/08/19 Page 22 of 22 Page ID #:687




                                              1                            CERTIFICATE OF SERVICE
                                              2        I hereby certify that on March 8, 2019, a copy of the foregoing document was
                                              3 electronically filed using the CM/ECF system which will send a notice of electronic
                                              4 filing to all CM/ECF participants.
                                              5
                                              6                                              /s/ Michael J. Gleason
                                                                                             Michael J. Gleason
                                              7
                                              8
                                              9
                                             10
                                             11
Tel: (619) 810-4300  Fax: (619) 810-4301




                                             12
       600 W. Broadway, Suite 1500
        Hahn Loeser & Parks, LLP


          San Diego, CA 92101




                                             13
            One America Plaza




                                             14
                                             15
                                             16
                                             17
                                             18
                                             19
                                             20
                                             21
                                             22
                                             23
                                             24
                                             25
                                             26
                                             27
                                             28
                                                                                       22              Case No. 2:18-cv-09376-SJO(RAOx)
                                                              DEFENDANT LOANCARE, LLC’S AMENDED ANSWER TO COMPLAINT
